Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 4, 2019 have been considered and are accepted. The drawings were noted to be accepted during the Final Office Action mailed on September 7, 2021.
Response to Arguments
In response to arguments presented by the applicant, the first argument is addressed here. The applicant disagrees that Ikhlef does not disclose manual legs, specifically “the path being built from a flight plan defining a plurality of successive segments of this path, called legs;…at least of the legs, called a manual leg not having a termination point. The examiner respectfully disagrees. Ikhlef discloses at least 21 different types of legs (Para. [0014]), with at least HM and VM having manual termination points are being interpreted as manual legs, which as claimed by the applicant, appears to merely only need to have no termination point to be considered a manual leg. Therefore the cited art discloses the argued limitation.
In response to the second argument presented by the applicant, the examiner withdraws the previous statement regarding the manual leg with no termination point. The assertion the leg types of HA, HF, VM, and HM are segments without termination points remains.
In response to the third argument presented by the applicant, the examiner respectfully disagrees. The applicant argues Ikhlef does not disclose “a first step for adapting a distance to be flown over the manual leg in a selected manner, as a function of data introduced by the pilot, or automatically”. The applicant argues the cited art discloses figures which have only TF (track to fix) segments. However, the examiner put forth the leg adapted over the distances of these segments would include a manual leg for the final segment, with the manual leg only needing no termination point to be 
In response to the fourth argument presented by the applicant, the examiner puts forth the following: The applicant appears to disagree with the assertion that claim 1 “does not disclose modifying or introducing new termination points”. The examiner is interpreting manual legs as a segment with no termination point. Therefore, if a new termination point is introduced to the manual leg, the leg should not be considered a manual leg beyond this step as per the limitation of claim 1. Furthermore, it appears the applicant admits the segments designated as FM and VM are well known in the art as manual legs with no termination points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664